DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
3.	Applicant’s amendment to the claims filed on 10/18/2022 in response to the Final Rejection mailed on 07/18/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 19 and 23 are cancelled.
4.	New claims 27 and 28 are added.
5.	Claims 1-5, 7-8, 10-15, 17-18, 20-22 and 26-28 are pending.
6.	Applicant’s remarks filed on 10/18/2022 in response to the Final Rejection mailed on 07/18/2022 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Priority
7.	The examiner maintains the position that the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	The disclosure of the prior-filed applications 62/620310, 62/482856, and 62/467548, filed on 01/22/2018, 04/07/2017, and 03/06/2017, respectively, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Particularly, the breadth of the claims of a composition for in vitro transcription and translation, comprising: a plurality of supplements for gene expression; an energy recycling system for providing adenosine triphosphate and recycling diphosphate; and an engineered propeptide operably linked to a stabilizing domain wherein the engineered propeptide comprises one or more protease sites and the stabilizing domain prevents degradation and promotes stability of the engineered propeptide are not adequately supported in the above prior-filed applications.   Support for these limitations can be first found in the PCT application PCT/US2018/021146, filed on 03/06/2018.  In this regard, in order to determine a priority date for prior art purposes, the date of the filing of the PCT application on 03/06/2018 will be used as the priority date of the claimed invention.
	RESPONSE TO REMARKS:  Beginning on p. 6 of applicants’ remarks, applicants in summary contend that the amended pending claims are entitled to the priority dates of the provisional applications 62/620310, 62/482856, and 62/467548, filed on 01/22/2018, 04/07/2017, and 03/06/2017, respectively.
	This argument is found to be not persuasive because breadth of the claims encompass any supplement and propeptide.  While it is acknowledged that the provisional applications have support for a cell free system from Actinomycetes, Streptomyces, Salinispora, Saccharopolyspora, Rhodococcus, or Micromonspora, there is no apparent support for the full breadth of plurality of supplements necessary for gene expression and propeptides as encompassed by the claims.
Claim Rejections - 35 USC § 112(b)
8.	The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness in the recitation of the phrase “preferably” is withdrawn in view of applicants’ amendment to the claims to remove the recited term.
9.	The rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for omitting essential elements is withdrawn in view of applicants’ amendment to the claims to cancel claim 19.
10.	The rejection of claims 2, 20, and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the relative term “substantially” is withdrawn in view of applicants’ amendment to the claims to remove the relative term.
Claim Rejections - 35 USC § 112(a)
11.	The written description rejection of claims 1-5, 7-8, 10-15, and 17-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims to recite “a treated cell lysate derived from an E. coli” and to cancel claims 19 and 23. 
12.	The scope of enablement rejection of claims 1-5, 7-8, 10-15, and 17-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims to recite “a treated cell lysate derived from an E. coli” and to cancel claims 19 and 23. 
Claim Rejections - 35 USC § 102
13.	The rejection of claims 1-3, 7-8, 11-15, 17, 19-21, and 23 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Culler et al. (WO 2017/031399 A1, published 02/23/2017 and priority to 08/20/2015; cited on IDS filed on 07/08/2021) is withdrawn in view of applicants’ amendment to the claims to recite “wherein the engineered propeptide comprises one or more protease sites and the stabilizing domain prevents degradation and promotes stability of the engineered propeptide” and to cancel claims 19 and 23.
Claim Rejections - 35 USC § 103
14.	The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Culler et al. (WO 2017/031399 A1, published 02/23/2017 and priority to 08/20/2015; cited on IDS filed on 07/08/2021) in view of Fan et al. (US Patent Application Publication 2012/0238496 A1; cited on IDS filed on 07/08/2021) is withdrawn in view of applicants’ amendment to the claims to recite “wherein the engineered propeptide comprises one or more protease sites and the stabilizing domain prevents degradation and promotes stability of the engineered propeptide” and to cancel claims 19 and 23.
15.	The rejection of claims 5, 18, and 26 under 35 U.S.C. 103 as being unpatentable over Culler et al. (WO 2017/031399 A1, published 02/23/2017 and priority to 08/20/2015; cited on IDS filed on 07/08/2021) in view of Wang et al. (US Patent Application Publication 2010/0035300 A1; cited on IDS filed on 07/08/2021) is withdrawn in favor of the new rejections set forth below, which are necessitated by applicants’ amendment to the claims to recite “wherein the engineered propeptide comprises one or more protease sites and the stabilizing domain prevents degradation and promotes stability of the engineered propeptide” and to cancel claims 19 and 23.
16.	Claims 1, 3, 5, 7-8, 10-15, 17-18, and 26-28 are newly rejected under 35 U.S.C. 103 as being unpatentable over Culler et al. (WO 2017/031399 A1, published 02/23/2017 and priority to 08/20/2015; cited on IDS filed on 07/08/2021) in view of Wang et al. (US Patent Application Publication 2010/0035300 A1; cited on IDS filed on 07/08/2021), as evidenced by Costa et al. (Frontiers in Microbiology, 2014; examiner cited).  This new grounds of rejection is necessitated by applicants’ amendment to the claims to recite “wherein the engineered propeptide comprises one or more protease sites and the stabilizing domain prevents degradation and promotes stability of the engineered propeptide”.
17.	As amended, claims 1, 3, 5, 7-8, 10-15, 17-18, and 26-28 are drawn to a composition for in vitro transcription and translation, comprising a treated cell lysate derived from a host cell; a plurality of supplements for gene expression; an energy recycling system for providing adenosine triphosphate and recycling adenosine diphosphate; and an engineered propeptide operably linked to a stabilizing domain, wherein the engineered propeptide comprises one or more protease sites, and the stabilizing domain prevents degradation and promotes stability of the engineered propeptide.
18.	With respect to claim 1, Culler et al. teach a composition for in vitro transcription and translation (TX-TL) system comprising a treated cytoplasmic extract from E. coli, plurality of supplements for gene expression, an energy recycling system in the form of 3-PGA, and an engineered propeptide operably linked to an labeling agent or affinity tag (stabilizing domain) [see Abstract; p. 2-5; p. 75, lines 20-28; p. 85, lines 9-15].
	With respect to claim 3, Culler et al. teach the composition wherein the plurality of supplements include reagents for transcription and translation including non-canonical amino acids [see Abstract; p. 2-5; p. 75, lines 20-28; p. 85, lines 9-15; Example 6; Figure 13].
	With respect to claim 7, Culler et al. teach the composition wherein the engineered propeptide contains a modification to resist proteolysis such as post-translation modifications and non-canonical amino acids [see Abstract; p. 2-5; p. 12; p. 15; p. 75, lines 20-28; p. 85, lines 9-15; Example 6; Figure 13].
	With respect to claim 8, Culler et al. teach the composition further comprising an engineered nucleic acid such as DNA or mRNA for expressing the propeptide [see p. 9].
	With respect to claim 10, Culler et al. teach a composition for in vitro transcription and translation (TX-TL) system comprising a treated cytoplasmic extract from E. coli, plurality of supplements for gene expression, an energy recycling system in the form of 3-PGA, and an engineered propeptide operably linked to an labeling agent or affinity tag (stabilizing domain) [see Abstract; p. 2-5; p. 75, lines 20-28; p. 85, lines 9-15].  Although Culler et al. does not explicitly teach wherein the composition further comprises unstructured peptide at concentration of 0.1 mg/mL or higher, it is the examiner’s position given the nature of the derived cell lysate and protein expression, unstructured peptide components within the claimed ranges would be an inherent feature of the system disclosed by Culler et al.  Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 11, Culler et al. teach the composition is designed to produce a natural product [see p. 10 bottom to top pf p. 11].
	With respect to claim 12, Culler et al. teach the composition further comprising one or more enzymes for modifying the natural product to produce a modified variant thereof [see p. 7-11].
	With respect to claim 13, Culler et al. teach the composition wherein at least a portion of the one or more enzymes are provided in the cell lysate [see p. 2-11].
	With respect to claim 14, Culler et al. teach the composition further comprising an enzyme encoding natural produce or natural product analog synthesizing operon or biosynthetic gene cluster [see p. 7, lines 19-p. 9 lines 1-3].
	With respect to claim 15, Culler et al. teach the composition wherein the natural product is further modified outside of the composition to produce a modified variant thereof [see p. 2-11].
	With respect to claim 17, Culler et al. teach the composition wherein the engineered nucleic acid is derived from a microbiome [see p. 2-11].
 	With respect to claim 18, Culler et al. teach the composition further comprising a crowding agent in the form of polyethylene glycol [see p. 6, top].
	With respect to claims 26-27, Culler et al. teach the composition for in vitro transcription and translation (TX-TL) system comprising a treated cytoplasmic extract from one or more bacterial cell, fungal cell, plant cell, or animal cell, plurality of supplements for gene expression, an energy recycling system in the form of 3-PGA, and an engineered propeptide operably linked to an labeling agent or affinity tag (stabilizing domain) [see Abstract; p. 2-5; p. 75, lines 20-28; p. 85, lines 9-15].
	However, Culler et al. does not teach the composition of claim 1 wherein the engineered propeptide contains one or more protease sites and the stabilizing domain prevents degradation and promotes stability of the engineered propeptide; the composition of claim 5, wherein the engineered propeptide contains one or more protease sites that allow the stabilizing domain to be cleaved away; the composition of claim 18, wherein the crowding agent is in the range of 0.1% (w/v) – 0.2% (w/v); and the composition of claim 26, wherein the tag is selected from the group consisting of FLASH/REASH sites, MBP, NusA, GST, His6, CBP, FLAG, HA, HBH, Myc, S-tag, SUMO, TAP, TRX, and V5.
	Wang et al. teach fusion proteins comprising a tag linked to a second domain such as a protein wherein the link contains a protease site for TEV protease cleavage to remove the tag from the protein fusion [see Abstract; paragraphs 0008-0012].  Wang et al. further teach that these cleavage sites are useful for removing common tags used in fusion proteins such as NusA, MBP, GST, Trx, CBP, or His6 [see paragraph 0045].  Evidentiary reference of Costa et al. is cited to demonstrate that common fusion tags such as NusA, MBP, GST, Trx, CBP, or His6 increase the solubility, stability and prevent proteolytic degradation of the produced peptide [see Abstract; p. 1 bridging to p. 2; p. 5, column 2 bottom to column 1 of p. 6].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Culler et al. and Wang et al. to include a protease cleavage domain for removing the stabilizing domain or tag of Culler et al. because Culler et al. teach propeptides linked to a stabilizing domain.  Wang et al. teach fusion proteins comprising a tag such as NusA, MBP, GST, Trx, CBP, or His6 linked to a second domain such as a protein wherein the link contains a protease site for TEV protease cleavage to remove the tag from the protein fusion.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Culler et al. and Wang et al. in order to remove the stabilizing domain via the protease cleavage site of Wang et al. in order to remove the stabilizing domain once the propeptide is purified in order to obtain the desired purified product.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Although the combination of Culler et al. and Wang et al. do not explicitly teach wherein the polyethlylene glycol in the range of 0.1% - 0.2 % (w/v) and wherein the engineered propeptide has a length of less than 110 amino acids, MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would desire to optimize the amount of polyethylene glycol additive in the compositions of Culler et al. in order to maximize protein stability and activity and one would desire to modify the propeptide amino acid length based on the size of the peptide product desired.
19.	Claims 2, 20, and 21 are newly rejected under 35 U.S.C. 103 as being unpatentable over Culler et al. (WO 2017/031399 A1, published 02/23/2017 and priority to 08/20/2015; cited on IDS filed on 07/08/2021) in view of Wang et al. (US Patent Application Publication 2010/0035300 A1; cited on IDS filed on 07/08/2021), as evidenced by Costa et al. (Frontiers in Microbiology, 2014; examiner cited) as applied to claims 1, 3, 5, 7-8, 10-15, 17-18, and 26-28 above, and further in view of Shimizu et al. (Nature Biotechnology, 2001; cited on IDS filed on 07/08/2021).  This new grounds of rejection is necessitated by applicants’ amendment to the claims to recite “wherein the engineered propeptide comprises one or more protease sites and the stabilizing domain prevents degradation and promotes stability of the engineered propeptide”.
20.	The relevant teachings of Culler et al. and Wang et al. as applied to claims 1, 3, 5, 7-8, 10-15, 17-18, and 26-28 above are set forth above.
	With respect to claims 2 and 21, Culler et al. teach the composition wherein a protease inhibitor cocktail is added to the cell lysate [see p. 7, top].
	With respect to claim 20, Culler et al. teach a method for preparing a composition for in vitro transcription and translation comprising providing a composition for in vitro transcription and translation (TX-TL) system comprising a treated cytoplasmic extract from E. coli, plurality of supplements for gene expression, an energy recycling system in the form of 3-PGA, and an engineered propeptide operably linked to an labeling agent or affinity tag (stabilizing domain), and addition of a protease inhibitor cocktail  to the cell lysate[see p. 7, top], providing an engineered nucleic acid such as DNA or mRNA for expressing the propeptide [see p. 9].  and expressing the engineered propeptide in the composition [see Abstract; p. 2-11; p. 75, lines 20-28; p. 85, lines 9-15].
	However, the combination of Culler et al. and Wang et al. do not teach the composition of claim 2 and the methods of claims 20 and 21, wherein the composition is depleted of proteases.
	Shimizu et al. teach the PURE expression system using purified transcription and translation components from E. coli that efficiently synthesizes proteins that is free of inhibitory substances such as proteases that can degrade protein products [see Abstract; p. 751, column 1; p. 753, column 2].
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Culler et al., Wang et al., and Shimizu et al. to use the PURE expression system of Shimizu et al. in the compositions and methods of Culler et al. and Wang et al. because Culler et al. and Wang et al. teach cell free protein expression systems and the problems associated with proteases in said systems degrading protein products.  Shimizu et al. teach a similar system and recognizes the problems associated with proteases in lysates derived from cells and teach a highly purified component cell free system that is free from proteases that is efficient in protein expression.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability to combine the teachings of Culler et al., Wang et al. and Shimizu et al. because Shimizu et al. acknowledges the problems associated with proteases in lysates derived from cells and avoids said problem by providing a highly purified component cell free system that is free from proteases that is also efficient in protein expression.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
21.	Claim 4 is newly rejected under 35 U.S.C. 103 as being unpatentable over Culler et al. (WO 2017/031399 A1, published 02/23/2017 and priority to 08/20/2015; cited on IDS filed on 07/08/2021) in view of Wang et al. (US Patent Application Publication 2010/0035300 A1; cited on IDS filed on 07/08/2021), as evidenced by Costa et al. (Frontiers in Microbiology, 2014; examiner cited) as applied to claims 1, 3, 5, 7-8, 10-15, 17-18, and 26-28 above, and further in view of Fan et al. (US Patent Application Publication 2012/0238496 A1; cited on IDS filed on 07/08/2021).  This new grounds of rejection is necessitated by applicants’ amendment to the claims to recite “wherein the engineered propeptide comprises one or more protease sites and the stabilizing domain prevents degradation and promotes stability of the engineered propeptide”.
22.	The relevant teachings of Culler et al. and Wang et al. as applied to claims 1, 3, 5, 7-8, 10-15, 17-18, and 26-28 above are set forth above.
	With respect to claim 4, Culler et al. teach a composition for in vitro transcription and translation (TX-TL) system comprising a treated cytoplasmic extract from one or more bacterial cell, fungal cell, plant cell, or animal cell, plurality of supplements for gene expression, an energy recycling system in the form of 3-PGA, and an engineered propeptide operably linked to an labeling agent or affinity tag (stabilizing domain) [see Abstract; p. 2-5; p. 75, lines 20-28; p. 85, lines 9-15].
	However, Culler et al. does not teach the composition of claim 4 wherein the stabilizing domain is linked to the propeptide via linker.
	Fan et al. teach fusion proteins comprising Gly and Ser linkers [see paragraphs 0020-0038] that do not affect the overall folding of the domains they connect [see paragraph 0048].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Culler et al. and Fan et al. to include a linker between the propeptide and tags of Culler et al. because Culler et al. teach propeptides linked to a stabilizing domain.  Fan et al. teach Gly and Ser linkers for connecting peptides and protein fusions.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Culler et al. and Fan et al. because Fan et al. acknowledges the use of linkers for the connecting peptides and protein fusions.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
23.	Claim 22 is newly rejected under 35 U.S.C. 103 as being unpatentable over Culler et al. (WO 2017/031399 A1, published 02/23/2017 and priority to 08/20/2015; cited on IDS filed on 07/08/2021) in view of Wang et al. (US Patent Application Publication 2010/0035300 A1; cited on IDS filed on 07/08/2021), and Shimizu et al. (Nature Biotechnology, 2001; cited on IDS filed on 07/08/2021), as evidenced by Costa et al. (Frontiers in Microbiology, 2014; examiner cited) as applied to claims 1-3, 5, 7-8, 10-15, 17-18, 20-21 and 26-28 above, and further in view of Ali et al. (Journal of Bioscience and Bioengineering, 2005; examiner cited).  This new grounds of rejection is necessitated by applicants’ amendment to the claims to recite “wherein the engineered propeptide comprises one or more protease sites and the stabilizing domain prevents degradation and promotes stability of the engineered propeptide”.
24.	The relevant teachings of Culler et al., Wang et al. and Shimizu et al. as applied to claims 1-3, 5, 7-8, 10-15, 17-18, 20-21 and 26-28 are set forth above.
	However, the combination of Culler et al., Wang et al. and Shimizu et al. do not teach the method of claim 22, wherein the determining step comprises mixing the composition with an effective amount of a test peptide and determining that at least 10% of the test peptide remains after incubation for about 60 minutes.
	Ali et al. teach that expression of functional antibody fragments using an E. coli cell-free expression system is limited due to the degradation of the product by endogenous proteases from the E. coli extract [see Abstract].  Ali et al. teach methods for determining the proteases responsible for the degradation through comparison of the expression of the Fab fragment under conditions wherein several protease inhibitors were added and therefore generating E. coli mutants deficient in said proteases in order to increase the production of the Fab fragments [see Abstract; p. 181; p. 183; Figures 1 and 2].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Culler et al., Wang et al., Shimizu et al., and Ali et al. according to the teachings of Ali et al. to determine the presence and absence of proteases using a test peptide because Culler et al., Wang et al., Shimizu et al., and Ali et al. all acknowledge that proteases affect the overall yield of proteins expressed in cell-free systems.  Ali et al. teach methods to determine those proteases causing the effect and how to remove them.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Culler et al., Wang et al., Shimizu et al., and Ali et al. in order to determine the system that has the less degradation occurring from proteases.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  
	Regarding the limitations of at least 10% of the test peptide remains after incubation for about 60 minutes, MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would desire to set parameters for the amount of test peptide remaining after incubation in order to maximize protein expression and minimize protease degradation.  
Response to Remarks Regarding Prior Art Rejections
25.	Applicants’ remarks filed on 10/18/2022 have been fully considered by the examiner and rendered moot in view of the new rejections set forth above, which are necessitated by applicants’ amendment to the claims.
Conclusion
26.	Status of the claims:
	Claims 1-5, 7-8, 10-15, 17-18, 20-22 and 26-28 are pending.
	Claims 1-5, 7-8, 10-15, 17-18, 20-22 and 26-28 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656